Mr. Justice Aldrey
delivered the opinion of the court.
Mariano Petrovich appealed from a judgment of conviction for carrying’ a revolver and as grounds for his appeal alleged that the trial court erred in not dismissing the case and in weighing- the evidence.
The appellant was arrested for the offense of carrying a prohibited weapon on the 11th of January, 1926. The information against him was filed in the district court on the 29th of the same month and year, and he alleges that the case should have been dismissed under section 448 of the Code of Criminal Procedure, as moved by him in the trial court, because from the date of his arrest to the 18th of March, 1926, when he was arraigned, more than sixty days had elapsed. However, the sixty days are not to be counted from the arrest to the arraignment, but to the filing of the information, as expressly provided in subdivision 1 of said section, and so it was held in the case of People v. Salinas, 9 P.R.R. 334.
As regards the evidence, we find that it justifies the judg-*549meat appealed from because it was shown that the appellant, haying suffered an automobile accident, left the revolver which he carried in a house in order to go to the town to be treated, and afterwards returned to the house and took the revolver.
The judgment appealed from must be affirmed.
Mr.' Justice Hutchison took no part in the decision of this case.